—In a proceeding pursuant to Social Services Law §-384-b, inter alia, *305to terminate parental rights on the ground of abandonment, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Rivera, J.), dated March 5, 1996, as, after a hearing, terminated her parental rights and transferred guardianship and custody of the child to the Commissioner of Social Services of the City of New York and Central Brooklyn Coordinating Council.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
There is ample support in the record for the Family Court’s determination that the mother abandoned her infant child by failing to contact the child or the child care agency for the six-month period immediately preceeding the filing of the petition, although able to do so (Social Services Law § 384-b [5]; Matter of Crystal C., 219 AD2d 601, 602; Matter of Desmond Sinclair G., 202 AD2d 156). The agency did not discourage or prevent the mother from visiting with the child during this time period, but rather endeavored to contact the mother at various addresses in an effort to facilitate her visitation with the child and her enrollment in a drug rehabilitation program. Furthermore, the record supports the Family Court’s finding that termination of the mother’s parental rights to allow for adoption by the foster parents was in the best interest of the child (see, Matter of Todd Anthony C., 220 AD2d 206; Matter of Crystal C., supra; Matter of Latesha Nichole M., 219 AD2d 521, 522; Matter of Charles Clarence C., 213 AD2d 294; Matter of Desmond Sinclair G., supra). O’Brien, J. P., Joy, Altman and Luciano, JJ., concur.